NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2008-5036

                 HARVEST INSTITUTE FREEDMAN FEDERATION,
                   BLACK INDIANS UNITED LEGAL DEFENSE
                       FUND, and WILLIAM WARRIOR,

                                                    Plaintiffs-Appellants,

                                         v.

                                 UNITED STATES,

                                                    Defendant-Appellee.


        Percy Squire, Percy Squire Company, LLC, of Columbus, Ohio, argued for
plaintiffs-appellants.

      Elizabeth Ann Peterson, Trial Attorney, Environment and Natural Resources,
Appellate Section, United States Department of Justice, of Washington, DC, argued for
defendant-appellee. With her on the brief was Ronald J. Tenpas, Assistant Attorney
General.

Appealed from: United States Court of Federal Claims

Senior Judge Robert H. Hodges, Jr.
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-5036


                 HARVEST INSTITUTE FREEDMAN FEDERATION,
                   BLACK INDIANS UNITED LEGAL DEFENSE
                       FUND, and WILLIAM WARRIOR,

                                                     Plaintiffs-Appellants,

                                          v.

                                 UNITED STATES,

                                                     Defendant-Appellee.


                                  Judgment

ON APPEAL from the       UNITED STATES COURT OF FEDERAL CLAIMS

in CASE NO(S).           06-CV-907

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (SCHALL, GAJARSA, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED May 14, 2009                         /s/ Jan Horbaly
                                          Jan Horbaly, Clerk